DISSENTING OPINION.
WALKEE, J.
I dissent from the majority opinion for these reasons: The Cement Company was a foreign corporation; it had established its principal office in Kansas City, Missouri; it was engaged in business there in so far as any company of this character can transact business in a large city, in selling or attempting to sell bonds to secure funds to build a cement manufacturing plant elsewhere; it had not in any particular complied with or attempted to comply with our statute regulating the right of foreign corporations to do business in this State; as a consequence, it had no legal entity or existence here, and its contracts were invalid and unenforceable in our courts. To hold otherwise would be to nullify our statute regulating the admission of foreign corporations into this State.
The facts in this case are altogether different from those cited in the majority opinion in support of the conclusion reached therein, in that the latter in*42volved contracts made by foreign corporations doing business elsewhere with citizens of our State, and could have been properly upheld under the doctrine of interstate comity. No such question is under consideration here, but this bald proposition is presented: Can a corporation which has been created elsewhere establish itself within our borders., transact business, enter into contracts, and enforce them in our courts in defiance of our laws?
I cannot agree with the reasoning, or consent to the conclusion, which would, in effect, give this power to these purely artificial entities, and I am, therefore, of the opinion that the statute regulating the admission of foreign corporations into this State, is not in contravention of either the State or Federal Constitution, and hence should be upheld.
Graves and Brown, JJ., concur.